Citation Nr: 9907459	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for a twisted testicle, 
residual of elective vasectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.

2.  There is no medical evidence of a nexus between the 
veteran's neck pain and service.

3. The veteran has not submitted medical evidence of a nexus 
between his post-service twisted testicle and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for neck 
pain is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
twisted testicle, residual of elective vasectomy, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

A review of the veteran's service medical records reveals 
that the veteran's neck, upper extremities, spine, and G-U 
system were clinically evaluated as normal during his May 
1976 entrance examination.  During a November 1979 retention 
examination, the veteran was clinically evaluated as normal.  
In February 1983, the veteran reported complaints of left 
shoulder pain following a football injury.  The assessment 
was soft tissue shoulder pain.  During August 1984 and 
January 1985 examinations, the veteran was clinically 
evaluated as normal.  In July 1985, the veteran complained of 
pain in the neck.  He denied any trauma or illness.  The 
examiner's assessment was neck and upper back muscle spasm.  
In August 1985, December 1986, December 1988, and November 
1989 examinations, the veteran was clinically evaluated as 
normal.  In April 1990, the veteran underwent elective 
bilateral vasectomy.  During his August 1990 discharge 
examination, the veteran was clinically evaluated as normal.

The veteran filed his original claim for a "blown disc" at 
C-7 and twisted testicle in July 1995.

VA outpatient treatment records from September 1992 to 
December 1993 reflect treatment for various disabilities.  In 
May 1991, the veteran underwent a left inguinal exploration, 
excision thrombosed varicosities and epididymis left testes 
and biopsy of left cord tissue after complaining of marked 
swelling, severe discomfort, and scrotal pain.  In September 
1992, the veteran reported left shoulder complaints.  January 
1993 neck x-rays reflect a C3-4 uncovertebral productive 
change with mild neural foraminal narrowing on the left.  A 
January 1993 magnetic resonance imaging (MRI) test revealed 
large left-sided disc herniation at the level of C6-7 with 
superior migration of the fragment behind the body of C6 and 
with expected impingement upon the exiting C7 nerve root.  In 
April 1993, the veteran was hospitalized and underwent an 
anterior cervical diskectomy and fusion with autologous iliac 
crest bone graft at C6-7 after reporting the onset of his 
pain as one year.  He noted that he had injured his shoulder 
eight months prior to the hospitalization.

The veteran submitted several statements to the RO wherein he 
stated that he tried to re-enter service but was delayed 
through no fault of his own.  He stated that he was 
subsequently medically discharged from service.

In May 1997, the RO denied entitlement to service connection 
for neck pain and twisted testicle, residual of elective 
vasectomy.  The veteran filed a timely notice of disagreement 
(NOD) in October 1997 and perfected his appeal in November 
1998.

During his November 1998 RO hearing, the veteran testified 
that he was a diver in the military and worked on submarines.  
He stated that he was injured several times while diving 
although, he did not seek treatment.  He stated that a dive 
technician administered first aid and provided Tylenol for 
the divers and therefore much of his treatment was not 
documented in his service medical records.  He stated that he 
was told in 1993, that his back condition began five to seven 
years before.  He stated that he was diagnosed with 
deteriorating disc disease.  He reported post-service 
chiropractic treatment.  He reported that the only thing that 
bothered him was the cold weather, which caused stiffness and 
numbness in two of his fingers.  He stated that he did not 
have any residual back or neck complaints other than 
sensation problems.  He denied any limitation of motion of 
the neck.  He further clarified that he was not medically 
discharged from service after re-entry but rather he was 
deemed medically unfit and not allowed to re-enter the 
service.  Regarding his testicle claim, the veteran reported 
that he experienced discomfort after his vasectomy during 
service but was advised to not worry unless he noticed 
swelling.    He stated that after service, he underwent 
surgery to have his testicle properly attached so as to 
prevent twisting around the testicles.  He testified that he 
presently could not lean backwards or get into a car without 
a pulling feeling.  He stated that he felt pain and 
discomfort when he stretched out.  He denied any other 
residuals.

During an April 1998 VA joints examination, the veteran 
reported a 12-year history of neck pain.  The examiner 
recounted the veteran's relevant history.  The veteran 
complained of continued neck pain and numbness in the left 
index finger, thumb, and back of his hand, extending up the 
forearm.

Upon examination of the veteran's neck, the examiner measured 
the veteran's range of motion.  The veteran was able to 
forward flex to touch his chin to his chest, extend to 45 
degrees, and rightward rotate and leftward rotate to 50 
degrees.  The veteran's rightward bending allowed his ear to 
come one centimeter from his shoulder and his left ear could 
come two centimeters from his shoulder.  The veteran noted 
pain in his neck while moving to the left.  The veteran's 
motor strength was interosseus, finger flexor, wrist extensor 
with wrist flexor strength of 5/5 bilaterally, elbow flexor 
of 5/5 on the right, 5-/5 on the left, triceps of 5/5 
bilaterally, and deltoid of 5/5 bilaterally.  Sensation was 
decreased to light touch in the dorsum of the index finger, 
the radial side of the middle finger, and over the ulnar side 
of the thumb, as well as on the dorsum of the radial side of 
the hand extending to the mid-forearm.  Biceps, triceps, and 
brachioradialis reflexes were 2+ and symmetric.  The examiner 
noted that x-rays revealed two large staples in the proximal 
humerus in the region of the bicipital groove, there was no 
evidence of arthritis and mild diffuse degenerative change 
from C2 down to the bottom of C7, there was a solid anterior 
fusion at C6-7.  The Board notes that copies of the x-rays 
findings are not included in the claims file.  The examiner's 
assessments were status-post anterior cervical fusion, C6-7 
and chronic left shoulder rotator cuff pathology, status-post 
proximal biceps tenodesis for avulsed biceps tendon.  The 
examiner commented that the veteran's service medical records 
reflected only one visit to a medical officer for neck 
symptoms.  He noted that the veteran did not seem to have any 
documented persistent neck problems, or any injury, which 
would be consistent with causing the future degenerative 
change requiring anterior cervical fusion.  The examiner 
opined that he did not see sufficient documentation to relate 
the veteran's post-service treatment to the complaint 
registered in the military.

The Board notes that the examiner did find that the veteran's 
rotator cuff degeneration was related to service.

The veteran also underwent VA genitourinary examination in 
May 1998.  The examiner recounted the veteran's history as it 
related to his 1990 vasectomy and subsequent surgery for a 
testicular torsion.  The veteran reported occasional scrotal 
pain but denied any numbness or tingling in the region which 
would implicate an injury to the ilio-inguinal nerve.

Upon examination, the examiner noted that the veteran's 
testicles were of normal size bilaterally without masses.  
There was no tenderness to palpation.  A well-healed scar was 
present in the left inguinal region consistent with the 
surgery as described above.  No evidence of recurrence of a 
left inguinal hernia was present.  The examiner's impression 
was chronic pain involving the left inguinal region status-
post emergency surgery for testicle torsion.  The examiner 
opined that it was unlikely that the vasectomy procedure led 
to the testicular torsion, as this was usually a congenital 
problem stemming from the lack of normal development of the 
testicular attachments to the scrotum.  The examiner 
concluded that the veteran's chronic pain in the inguinal 
area was related to the surgery he underwent for testicular 
torsion and not for that which he underwent for his 
vasectomy.

In his June 1998 decision, the Hearing Officer denied 
entitlement to service connection for neck pain and a twisted 
testicle.  Service connection was granted for chronic left 
shoulder rotator cuff pathology, status-post proximal biceps, 
tenodesis for avulsed biceps tendon and assigned a 10 percent 
disability evaluation.

The case was subsequently forwarded to the Board for review 
upon the merits.


II. Entitlement to Service Connection for Neck Pain

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, the appeal fails as to the claims, 
and VA is under no duty to assist her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
evidence.  The veteran must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran must submit evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to an in-service injury or disease.  Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

In order for a claim to be well grounded in a matter where 
the determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement.  Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

The veteran maintains that during service he injured his 
neck.  He testified that he worked as a diver and experienced 
many neck injuries.  He stated that he presently experienced 
sensation problems.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that his neck 
pain is related to service is not competent evidence.   

Service medical records reflect treatment for neck pain.  
After reviewing the claims file, the Hearing Officer 
requested that the veteran undergo a VA examination of his 
current neck disability.  The May 1998 examiner noted that 
the veteran did not seem to have any documented persistent 
neck problems or injury which would be consistent with 
causing the future degenerative change requiring anterior 
cervical fusion.  He noted that he did not see sufficient 
documentation to relate the veteran's post-service treatment 
to the complaint noted during service.  The veteran's current 
diagnosis is status-post anterior cervical fusion.  While the 
veteran's service medical records reflect a neck muscle 
spasm, no medical evidence of a nexus between any current 
neck disability and service has been set forth.  Accordingly, 
the claim for entitlement to service connection for neck pain 
is not well grounded.  

III. Entitlement to Service Connection for Twisted Testicle, 
Claimed as
Residual of Elective Vasectomy.

Based on the evidence of record, the Board concludes that the 
veteran has failed to submit any evidence that justifies a 
belief by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.  After VA 
GI examination in May 1998, the examiner noted that it was 
unlikely that the vasectomy procedure led to the testicular 
torsion as this was usually a congenital problem stemming 
from the lack of normal development of the testicular 
attachments to the scrotum.  The examiner opined that the 
symptoms of chronic pain in the inguinal region were related 
to the surgery the veteran underwent for testicular torsion 
and not for that which he underwent for his vasectomy.  

If the veteran fails to submit evidence in support of a 
plausible claim, VA is under no duty to assist the veteran in 
any further development of the claim.  Grottveit at 93.  
Furthermore, a claim that is not well grounded must be denied 
because it does not present a question of fact or law over 
which the Board has jurisdiction. 38 U.S.C.A. § 7105(d).


ORDER

The claim for service connection for neck pain is denied.

The claim for service connection for a twisted testicle is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 
- 9 -


- 9 -


